DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, this claim recites the limitation “the another electronic device”.  There is insufficient antecedent basis for this limitation in the claim language.  Claim 28 inherits this rejection through dependency from claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biere (U.S. Patent No. 8,626,586) in view of Nowacek (U.S. Pub No. 2010/0161423).
Regarding claim 21, Biere teaches receiving, by each of a plurality of electronic devices, a data item of a plurality of data items that are part of a presentation (Column 6 Line 57 – Column 7 Line 7); storing, by each of the plurality of receiving electronic device embedded in the packaging, the respective data item in a non-transitory computer readable medium of the electronic device (Column 6 Line 57 – Column 7 Line 7); in response to receiving an input at each of the plurality of electronic devices, retrieving by each of the plurality of electronic devices the respective data item from the non-transitory computer readable medium memory (Column 10 Line 50 – Column 12 Line 3); and providing a synchronized presentation by the plurality of electronic devices, where each the electronic devices are configured to provide a portion of the synchronized presentation using information in its respective retrieved data item (Column 10 Line 50 – Column 12 Line 3).
While Biere teaches each of the plurality of electronic devices embedded in packaging of a human being (i.e. clothing) as well as placing the device on top of clothing (Column 4 Line 55 – Column 5 Line 3), Biere does not appear to specify each of the plurality of electronic devices embedded in packaging of a respective plurality of products.  However, Nowacek teaches product packaging that includes a network interface for receiving message data and a display and speakers for outputting the message data (Paragraphs 0012, 0014, 0024).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to affix the system of Biere to a product of Nowacek in order to take advantage of advertising potential of products on a shelf space as well as the advertising potential already taught by Biere. 
Regarding claim 22, Biere teaches providing the presentation on a display of at least some of the plurality of electronic devices (Column 6 Line 57 – Column 7 Line 7).
Regarding claim 23, Biere teaches providing the presentation on a speaker of at least some of the plurality of electronic devices (Column 6 Line 57 – Column 7 Line 7).
Regarding claim 24, Biere teaches providing a synchronized video presentation on the plurality of devices, where each of the plurality of devices provides a portion of the synchronized presentation (Column 10 Line 50 – Column 12 Line 3).
Regarding claim 25, Biere teaches providing synchronized actions by the plurality of devices (Column 10 Line 50 – Column 12 Line 3).
Regarding claim 26, Biere teaches the action is to cause a controller of the electronic device to communicate so as to output at least one of: a light, an image, a video, or an audio segment (Column 6 Line 57 – Column 7 Line 7).
Regarding claim 27, Biere teaches the input received indicates a presence of the another electronic device and comprises a communication from other electronic device (Column 11 Lines 9-32).
Regarding claim 28, Biere teaches the other electronic device comprises a plurality of other electronic devices in proximity of the electronic device (Column 11 Lines 9-32).
Regarding claim 29, while Biere teaches each of the plurality of electronic devices embedded in packaging of a human being (i.e. clothing) as well as placing the device on top of clothing (Column 4 Line 55 – Column 5 Line 3), Biere does not appear to specify the packaging of the consumer product comprises a container of the product.  However, Nowacek teaches product packaging that includes a network interface for receiving message data and a display and speakers for outputting the message data (Paragraphs 0012, 0014, 0024).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to affix the system of Biere to a product of Nowacek in order to take advantage of advertising potential of products on a shelf space as well as the advertising potential already taught by Biere. 
Regarding claim 30, neither Biere nor Nowacek teaches the packaging of the consumer product comprises a bottle.  However, Nowacek teaches many different types of product containers, including a can (Figure 3), which has a similar cylindrical shape as a bottle.  Further, the use of bottles as product packaging has been old and well known long before the filing of Applicant’s invention.  Bottles have been used as early as the 14th century, and in the last 100 years have been used to package and store drinking water, beer, and soda.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include bottles as a product package usable by Biere and Nowacek in order to take advantage of the advertising potential of bottles on a shelf space as well as the other products.
Regarding claim 31, Biere teaches a non-transitory computer readable medium configured to store at least one data item (Column 6 Line 57 – Column 7 Line 7), the at least one data item indicative of at least one action to be output by the electronic device, wherein the at least one data item is a portion of a synchronized presentation (Column 10 Line 50 – Column 12 Line 3); an input component configured to receive an input communicated from another electronic device (Column 11 Lines 9-32); an output component (Column 10 Line 50 – Column 12 Line 3); and a controller coupled to the input component and coupled to the output component, the controller configured to in response to receiving the input, retrieve the data item from the computer readable medium (Column 6 Line 57 – Column 7 Line 7); and provide a portion of the synchronized presentation based on the data item (Column 10 Line 50 – Column 12 Line 3).
While Biere teaches an electronic device for providing a presentation incorporated in packaging of a human being (i.e. clothing) as well as placing the device on top of clothing (Column 4 Line 55 – Column 5 Line 3), Biere does not appear to specify an electronic device for providing a presentation incorporated in packaging of a product.  However, Nowacek teaches product packaging that includes a network interface for receiving message data and a display and speakers for outputting the message data (Paragraphs 0012, 0014, 0024).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to affix the system of Biere to a product of Nowacek in order to take advantage of advertising potential of products on a shelf space as well as the advertising potential already taught by Biere. 
Regarding claim 32, Biere teaches wherein the controller is configured to control the output component to provide light as part or the synchronized presentation (Column 4 Line 55 – Column 5 Line 3).
Regarding claim 33, Biere teaches wherein the controller is configured to control the output component to provide a video as part or the synchronized presentation (Column 6 Line 57 – Column 7 Line 7).
Regarding claim 34, Biere teaches a display coupled to the controller, and wherein the controller is further configured to provide at least a portion of the synchronized presentation on the display (Column 10 Line 50 – Column 12 Line 3).
Regarding claim 35, Biere teaches wherein the synchronized presentation includes a video (Column 6 Line 57 – Column 7 Line 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621